Citation Nr: 0616238	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
unilateral left ear hearing loss.

2. Entitlement to a rating in excess of 10 percent for right 
knee post-traumatic exostosis.

3. Entitlement to a rating in excess of 10 percent for right 
knee osteoarthritis.

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1976 to April 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. The veteran had requested a hearing on his 
August 2003 VA 9 form, but subsequently withdrew the request 
in a December 2005 statement. 


FINDINGS OF FACT

1. Audiometric examinations correspond to a level VI for the 
left ear and a level I for the right ear.

2. The veteran's right knee disability is manifested by mild 
exostosis, slight limitation of motion during flare-ups and 
osteoarthritis, which is evidenced by x-rays. 

3.  The veteran's service-connected disabilities include left 
ear hearing loss, rated at 10 percent disabling, and his 
right knee disability, rated at 10 percent disabling for 
post-traumatic exostosis and 10 percent disabling due to 
osteoarthritis. This evaluation does not meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability.

4.  The veteran has a high school education, as well as 
approximately four years of college, and he reports he last 
worked from 1991 to 2002 as a janitorial custodian in a post 
office. 

5. The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1. A rating greater than 10 percent for unilateral hearing 
loss of the left ear is not warranted. 38 U.S.C.A. §§ 1155, 
1160, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.383, 
3.385, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2005). 

2. The criteria for a disability rating greater than 10 
percent for osteoarthritis of the right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Code (DC) 5003 (2005).

3. The criteria for a disability rating greater than 10 
percent for post-traumatic exostosis of the right knee have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 
4.71a, DCs 5015, 5257 (2005).

4. The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis. 38 
C.F.R. §§ 3.340, 4.16 (a)-(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

In regard to the increased rating claims on appeal, 
disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Left Ear Hearing Loss

In October 1979, the RO granted the veteran service-
connection for unilateral hearing loss of the left ear due to 
in-service aggravation of pre-existing hearing loss, rating 
the disability at zero (0) percent. The veteran's condition 
has since been increased to 10 percent disabling. On appeal, 
the veteran alleges that his hearing has progressively 
worsened. 

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
Hearing loss disability is rated based on audiometry 
specified by regulation. Inasmuch as any private audiometry 
test is not in accordance with the regulatory specifications, 
it may not serve as the basis for the rating assigned.

The veteran underwent a VA audiology examination in January 
2003. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
20
25
LEFT
70
75
70
70
85

Average pure tone thresholds were 75 decibels in the left ear 
and 21 for the right ear. Speech recognition ability was 100 
percent in the left ear and 96 percent in the right ear. The 
veteran is nonservice-connected in the right ear. 

The Board notes that the method for evaluating unilateral 
hearing loss was amended shortly after the veteran filed his 
increased rating claim.  38 U.S.C.A. § 1160 was amended by 
the Veterans Benefits Act of 2002, Pub. L. 107-330, Title I, 
Section 103, 116 Stat. 2821, effective December 6, 2002.  
Under the prior version, the non-service connected ear would 
be considered "normal," i.e. assigned a Roman numeral 
designation of "I," for rating purposes unless there is 
profound deafness in that ear. In the amended version, the 
phrase "total deafness" in the nonservice-connected ear was 
changed to "deafness" and the non-service-connected ear is 
considered if the service-connected ear is 10 percent or more 
disabling.  

Here, the distinction in the law is irrelevant. Even when 
considered, the proper assignment of the veteran's right ear 
(applying the puretone decibel loss and percent of 
discrimination score to Table VI) is the Roman numeral 
designation of "I." See 38 C.F.R. § 4.85, Table VI.

The pertinent question, then, is the numerical designation 
for the left ear. By intersecting the column in Table VI for 
average puretone decibel loss falling between 74 and 81 with 
the line for percent of discrimination from 92 to 100, the 
resulting numeric designation for the left ear is level II.

However, under 38 C.F.R. § 4.86, when the puretone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral. The veteran has met 
these requirements, so it is also appropriate to rate the 
veteran's left ear hearing loss under Table VIA, and 
determine which table results in the higher numeral 
designation for hearing loss. Under Table VIA, the veteran's 
numeric designation for the left ear is VI for numeral 
designation between 70 and 76.

Since the highest numeral designation for the veteran's left 
ear is VI, using Table VIA, that is the appropriate 
designation to be applied in determining the veteran's 
disability. Level I and VI hearing acuity combined equates to 
a noncompensable evaluation. 38 C.F.R. § 4.85, Table VII. 

The Board observes that the current evidence of record fails 
to show a compensable hearing loss disability. Therefore, a 
rating increase is not warranted. Under governing regulation, 
a disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud. 38 C.F.R. § 
3.951. The veteran's 10 percent rating, awarded in March 
1983, is thus protected at that level.
 
The Board also notes that the RO did not consider the 
amendments to 38 U.S.C.A. § 1160 or to 38 C.F.R. § 3.383. 
When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the claimant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See VAOPGCPREC 16-92 (1992).  
However, the Board concludes that even though the veteran has 
not been provided notice of the statutory and regulatory 
changes, his due process rights are not violated by this 
Board decision.  Neither version of the statute or regulation 
is more favorable to his claim, and his claim must be denied 
regardless of the criteria under which it is considered, for 
the reasons given above. Also, the Board has given his claim 
more of a review than the RO did, since the RO merely 
considered the prior version of the law when adjudicating 
this claim. Under the foregoing circumstances, there is no 
basis for assignment of a higher evaluation. 

Right Knee Disabilities

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Although the Board must consider the functional impairment 
resulting for orthopedic disabilities, such as the veteran's 
knee disorders, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain 
is inapplicable to ratings under Diagnostic Code 5257 because 
it is not predicated on loss of range of motion. See Johnson 
v. Brown, 9 Vet. App. at 12 (1996).  

Post-traumatic exostosis

This aspect of the veteran's right knee disorder is rated 
under Diagnostic Code 5257 for other impairment of the knee 
and, in particular, impairment involving the residuals of a 
prior knee surgery leaving a large exostosis as evidenced by 
x-rays.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This 
code provides for the assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability 
of a knee; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent evaluation for severe knee impairment with recurrent 
subluxation or lateral instability. Id. Subluxation of the 
patella is "incomplete or partial dislocation of the knee 
cap." Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)). The Board observes that the words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  

The veteran complains of constant pain, swelling, stiffness, 
locking, giving way of the right knee, and difficult 
ambulation during flare-ups.  The veteran injured his knee 
in-service jumping over hurdles during basic training. He has 
since undergone knee surgery and, according to his medical 
records, recovered well. His most recent VA examination, in 
November 2002, indicates the veteran's right knee is stable. 
Specifically, the examiner found no laxity, no dislocation or 
subluxation of the right knee. The diagnosis at that time was 
"mild right knee exostosis." 

In fact, despite the veteran's complaints of his knee giving 
way, there are no notations of instability in any of the 
recent medical evidence on file.  Based on the VA examination 
findings of "no" instability and subluxation, with 
notations of "mild" exostosis, the Board cannot reasonably 
conclude that the severity of the instability or subluxation 
the veteran experiences is moderate, such as to warrant a 
higher rating. 

Arthritis

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  It is for this reason that the September 2002 
rating decision, continued in a February 2003 decision on 
appeal, assigned a separate 10 percent rating for the 
arthritis the veteran has in the right knee with resulting 
limitation of motion.

Osteoarthritis is rated analogous to degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees. A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees. Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees. A 20 percent disability rating is 
assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees. A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

The veteran underwent a November 2002 VA examination, 
including x-rays, where the examiner concluded "no arthritis 
seen." Since that time, the veteran provided private 
treatment records from April 2003 indicating "moderate 
osteoarthritis," evidenced by x-rays. The Board also notes 
that a past July 2002 VA examination diagnosed the veteran 
with "degenerative joint disease" of the right knee, but 
based the diagnosis on an x-ray provided by the veteran.

Complaints of painful motion are consistent throughout past 
medical records, and there is at least some evidence of 
arthritis of the right knee.  See 38 C.F.R. § 4.59.  However, 
the medical evidence of record does not document right knee 
motion limited to a degree warranting assignment of a 
compensable rating pursuant to Diagnostic Code 5260 or 5261. 
Specifically, in a November 2002 VA examination, the 
veteran's range of motion for the right knee was zero degrees 
of extension and 125 degrees of flexion. Although the 
examination showed slight limitation of flexion (and normal 
extension), it was not to a compensable degree pursuant to DC 
5260 or 5261.

The Board notes that the medical evidence shows at least some 
impairment of right knee function. His past medical history, 
notably in his July 2002 VA examination, indicated a decrease 
in right knee functionability during flare-ups. Specifically, 
the examiner noted difficulty with ambulation and climbing 
stairs at times. In October 2004, moreover, the veteran was 
issued a cane to help with his ambulation and gait during 
flare-ups. 

Accordingly, while the findings establish arthritis and at 
least some limitation of function, the veteran's right knee 
range of motion does not warrant a higher rating under DC 
5260 or 5261.  He cannot receive a higher rating under DC 
5003 because he is only service-connected for one major joint 
with arthritis.
 
Alternative diagnostic codes 

No higher rating under a different diagnostic code can be 
applied. The Board notes that there are other Diagnostic 
Codes relating to knee disorders, such as Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5258 
(dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage, symptomatic), Diagnostic 
Code 5262 (impairment of the tibia and fibula) and Diagnostic 
Code 5263 (for genu recurvatum).  

The veteran's right knee disability is not manifested by 
dislocated or removed semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum. 
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The veteran is able to move his right knee, 
albeit with some limitation, so it is clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's right knee 
disability.

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered. See 38 C.F.R. § 3.341(a) (1992); Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992). The 
Board's task was to determine whether there are 
circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability. In other words, the BVA must 
determine if there are circumstances, apart from 
non- service-connected disabilities, that place 
this veteran in a different position than other 
veterans with an 80 [percent] combined disability 
rating. See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Neither non-service-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran has a high school education and approximately 
four years of college.  On his formal TDIU claim, he reported 
that he last stopped working in October 2002.  His primary 
work experience at that time was as a janitorial custodian.

Here, the veteran has three service-connected disabilities, 
all rated at 10 percent with a combined disability rating of 
30 percent. See 38 C.F.R. § 4.25.  Therefore, he does not 
meet the minimum schedular criteria for a TDIU. It is the 
established policy of VA, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a). The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed. 38 C.F.R. § 4.16(b). The 
rating board did not refer this case for extra-schedular 
consideration. 

The Board concludes the veteran is not unemployable due to 
his service-connected disabilities. The veteran claims that 
his service-connected conditions, especially his right knee 
disabilities, make it impossible for him to work. He has 
submitted a form from the Postal Service indicating that he 
was leaving his job due to knee pain. However, he told SSA 
that he had resigned because of difficulty concentrating.

The veteran has a very extensive list of non-service-related 
health issues including, but not limited to, a right forearm 
condition, type II diabetes mellitus, alcoholism, and an 
addition to gambling. The veteran currently receives Social 
Security disability payments for his combined impairments 
including depression, bipolar disorder, drug and alcohol 
dependency, osteoarthritis of the right knee, hearing loss in 
the left ear, residual effects of a fractured finger on his 
left hand, bilateral carpal tunnel syndrome, and residual 
effects of an old right shoulder rotator cuff injury.

The veteran underwent a VA examination in November 2002 where 
the examiner concluded that, "the veteran's service-
connected disabilities do not render him unemployable." 

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify such a referral. There is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation. The veteran's service-connected 
condition may affect his abilities to some degree, but there 
is no evidence that his unilateral hearing loss or right knee 
disabilities prevent him from being able to perform light or 
medium duty work, or some other type of substantially gainful 
employment as a result of these conditions. No medical 
professional has ever stated that his conditions affect the 
veteran's ability to maintain employment. Indeed, the medical 
evidence specifically states otherwise.

The veteran, on his formal October 2002 TDIU application, 
claimed that he attempted to seek vocational rehabilitation 
one year prior and was told that "nothing could be done." 
His statement, however, is inconsistent with the record. 
Currently, the veteran's claim for vocational rehabilitation 
and employment services is suspended, not because "nothing 
could be done," but rather because the veteran did not 
submit a complete evaluation. The veteran was notified by a 
June 2004 letter of the suspended claim and what was 
necessary to reopen. To date, there is no evidence suggesting 
the veteran has tried to reopen his claim or seek any other 
vocational rehabilitation.

The objective evidence as to the severity of the veteran's 
service-connected conditions, moreover, does not show that it 
would prevent him from performing all physical tasks. Even if 
he is unable to engage in prolonged physical activity as a 
result of his service-connected conditions, there is no 
evidence showing that he is unable to be gainfully employed 
in sedentary positions. In this case, the preponderance of 
the evidence is against finding that the veteran's service-
connected disabilities alone make him unemployable. There is 
no medical evidence showing that his service-connected 
conditions are of such severity as to preclude gainful 
employment. In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough. A 
high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment. See 38 C.F.R. § 4.16(a) (1992). 

Van Hoose, 4 Vet. App. at 363. In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the veteran's service-connected 
disabilities. Again, no medical professional has ever 
indicated that the veteran's service-connected disorders have 
rendered him unemployable. The veteran submitted medical 
reports completed by a physician for Bloom Township 
concerning his capacity to be employed.  Although those 
reports concluded the veteran is totally and permanently 
disabled, there is no indication that this was because of the 
disorders for which he is service-connected.  In fact, the 
April 2003 report indicated the primary disabling condition 
was depression, with secondary disabling effects due to the 
knee disorder, and a June 2003 report noted the knee disorder 
and a forearm disorder were the disabling conditions.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities, even when his disabilities are 
assessed in the context of subjective factors such as his 
occupational background and level of education. The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted. In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable. See 38 U.S.C.A. 5107(b); 
Gilbert, supra.

The Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claims, a 
letter dated in October 2002 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). That letter told him the evidence must show worsening 
of the service-connected disabilities to warrant a higher 
rating and that those service-connected conditions have 
caused him to become unemployable. The October 2002 letter 
told him to identify where he had received medical treatment 
- the information needed to determine the current extent of 
his disabilities. The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The 2002 letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  Since this claim is not an appeal 
from initial ratings and the Board is denying higher ratings 
and TDIU, there is no potential effective date issue that 
would warrant providing the veteran further VCAA notice.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records, VA 
medical records, and SSA records are in the file.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate musculoskeletal VA 
examination in November 2002 and an audiological examination 
in January 2003.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's disabilities since he was last examined. The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The 2002 and 
2003 VA examination reports are thorough and supported by VA 
outpatient treatment records. There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

1. Entitlement to a rating in excess of 10 percent for 
unilateral left ear hearing loss is denied.

2. Entitlement to a rating in excess of 10 percent for right 
knee post-traumatic exostosis is denied.

3. Entitlement to a rating in excess of 10 percent for right 
knee osteoarthritis is denied.

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU) is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


